Exhibit 10.1

 

FOURTH AMENDMENT TO LOAN AGREEMENT

 

THIS FOURTH AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is entered into as of
JUNE 24, 2019, between TEXAS CAPITAL BANK, NATIONAL ASSOCIATION (“Lender”), and
VINTAGE STOCK, INC., a Missouri corporation (“Borrower”).

 

RECITALS

 

A.            Whereas, Lender and Borrower are parties to a LOAN AGREEMENT dated
as of NOVEMBER 3, 2016 (as the same has been or may be amended, supplemented or
otherwise modified from time to time, including any other instruments executed
and delivered in renewal, extension, rearrangement or otherwise in replacement
thereof, the “Agreement”) (any capitalized terms not specifically defined herein
will have the meaning ascribed to them in the Agreement);

 

B.             Whereas, Borrower and Lender have agreed to amend certain
provisions of the Agreement; and

 

Now, therefore, in consideration of the parties’ mutual promises in this
Amendment, and for other good and valuable consideration, the sufficiency of
which is hereby acknowledged, the parties agree as follows:

 

AGREEMENT

 

1.             Amendment to Defined Term. The following defined term in Section
1.01 of the Agreement is hereby amended in its entirety to read as follows:

 

“Inventory Advance Amount” shall mean NINETY PERCENT (90.00%) of the NOLV of
Eligible Inventory.

 

2.              Amendment to Section 4.01(g). Section 4.01(g) of the Agreement
is hereby amended in its entirety to read as follows:

 

(g)       Inventory Appraisal(s). Not less frequently than once every year upon
Lender’s request, in each case at Borrower’s expense, an Inventory appraisal in
form satisfactory to Lender and prepared by an appraiser satisfactory to Lender;
provided, however, that if the gross value of the Eligible Inventory reported in
any Revolving Credit Borrowing Base Report is less than EIGHTEEN MILLION AND
NO/100 DOLLARS ($18,000,000), then such an Inventory appraisal shall be
delivered not less frequently than once every SIX (6) months (or upon Lender’s
request) thereafter.

 

3.              Limited Waiver. Lender hereby waives any Default or Event of
Default arising from Borrower’s failure to comply with Section 5.16 (Fixed
Charge Coverage Ratio) of the Loan Agreement for the month ending February 2019.
It is the Loan Parties’ specific intention that this waiver placed each of them
in the same position, from the date of the Agreement through and including the
date of this Amendment, as each would have been if no alleged existing Default
or Event of Default (if one arose or could be deemed, or might have been deemed,
to have arisen, directly or indirectly) had ever occurred.

 

4.              Conditions. This Amendment shall be effective upon the
completion of Borrower having delivered the following, in form and substance
satisfactory to Lender: (a) this Amendment; and (b) each other document, opinion
and certificate required by Lender.

 

5.             Representations, Warranties and Covenants; Expenses. Borrower
expressly reaffirms all of its representations and warranties in the Agreement
as of the date of this Amendment (except such representations and warranties
that expressly relate to an earlier date). Borrower agrees to pay all costs,
expenses and reasonable attorney’s fees of Lender and its counsel in connection
with the Agreement or this Amendment.

 

6.              No Waiver. Except as set forth in this Amendment, all of the
terms and conditions of the Agreement remain in full force and effect and none
of such terms and conditions are, or shall be construed as, otherwise amended or
modified, except as specifically set forth herein and nothing in this Amendment
shall constitute a waiver by Lender of any Default or Event of Default, or of
any right, power or remedy available to Lender or any Loan Party under the
Agreement, whether any such defaults, rights, powers or remedies presently exist
or arise in the future.

 

7.             Ratification. The Agreement shall, together with this Amendment
and any related documents, instruments and agreements shall hereafter refer to
the Agreement, as amended hereby.

 

 



 1 



 

 

 

8.             Release. EACH LOAN PARTY HEREBY ACKNOWLEDGES AND AGREES THAT IT
HAS NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS COMPLAINT, CLAIM OR DEMAND OF ANY
KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY
PART OF ITS LIABILITY TO REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF OR
DAMAGES OF ANY KIND OR NATURE FROM LENDER. EACH LOAN PARTY HEREBY VOLUNTARILY
AND KNOWINGLY RELEASES AND FOREVER DISCHARGES THE LENDER AND EACH OF ITS
RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES, AFFILIATES, SUCCESSORS AND ASSIGNS
(COLLECTIVELY, THE “RELEASED PARTIES”) FROM ALL POSSIBLE CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES AND LIABILITIES WHATSOEVER,
WHETHER KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR
UNSUSPECTED, FIXED, CONTINGENT OR CONDITIONAL, OR AT LAW OR IN EQUITY, IN ANY
CASE ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS
EXECUTED THAT SUCH LOAN PARTY MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED
PARTIES, IF ANY, IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT,
TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND THAT ARISE FROM ANY OF
THE LOANS, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE AGREEMENT OR ANY OF
THE OTHER SECURITY INSTRUMENTS, AND/OR THE NEGOTIATION FOR AND EXECUTION OF THIS
AMENDMENT, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING,
RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE.

 



9.              Other Provisions. The provisions of the Agreement that are not
expressly amended in this Amendment shall remain unchanged and in full force and
effect. In the event of any conflict between the terms and provisions of this
Amendment and the Agreement, the provisions of this Amendment shall control.

 

10.           Signatures. This Amendment may be signed in counterparts. A
facsimile or other electronic transmission of a signature page will be
considered an original signature page. At the request of a party, the other
party will confirm a fax-transmitted or electronically transmitted signature
page by delivering an original signature page to the requesting party.

 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

 

 

 

 

 

 

 



 2 



 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of the date first written above.

 

LENDER:

 

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION

 

 

By: /s/ Terri
Sandridge                                                           Name: Terri
Sandridge Title: Vice President, Corporate Banking-ABL     BORROWER:     VINTAGE
STOCK, INC.         By: /s/ Rodney
Spriggs                                                       Name: Rodney
Spriggs Title: CEO and President

 

 

 

 

 



 3 



 

